
	
		V
		111th CONGRESS
		1st Session
		H. R. 1979
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Tiberi introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Mary Cole, Decontee Cole, Emmanuel
		  Cole, Anna Cole, Yon Deh Cole, and Emmanuel Cole, Jr.
	
	
		1.Permanent resident status for
			 Mary Cole, Decontee Cole, Emmanuel Cole, Anna Cole, Yon Deh Cole, and Emmanuel
			 Cole, Jr
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Mary Cole, Decontee Cole, Emmanuel Cole, Anna Cole, Yon Deh Cole, and Emmanuel
			 Cole, Jr., shall each be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Mary Cole, Decontee
			 Cole, Emmanuel Cole, Anna Cole, Yon Deh Cole, and Emmanuel Cole, Jr., enters
			 the United States before the filing deadline specified in subsection (c), he or
			 she shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Mary Cole, Decontee
			 Cole, Emmanuel Cole, Anna Cole, Yon Deh Cole, and Emmanuel Cole, Jr., the
			 Secretary of State shall instruct the proper officer to reduce by 6, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of the aliens’ birth under section
			 203(a) of the Immigration and Nationality Act or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 the aliens’ birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Mary Cole, Decontee Cole, Emmanuel Cole, Anna Cole, Yon Deh Cole, and
			 Emmanuel Cole, Jr., shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act.
			
